Citation Nr: 0125800	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-15 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to June 
1972.

This appeal arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral knee disability.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.

In August 1999, a personal hearing was conducted at the RO 
over which a hearing officer presided.  In August 2001, the 
veteran testified at a hearing before the undersigned Member 
of the Board of Veterans' Appeals (Board) sitting at the 
Montgomery, Alabama RO.  A transcript of each hearing has 
been associated with the veteran's claims folder.


FINDINGS OF FACT

1.  In November 1972 the RO denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability, claimed as swelling of the legs.

2.  Evidence submitted since the November 1972 RO rating 
action bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the November 1972 rating action 
wherein the RO denied entitlement to service connection for a 
bilateral knee disability, claimed as swelling 
of the legs, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.104, 3.156, 22.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence associated with the claims file prior to the 
November 1972 rating decision wherein the RO denied 
entitlement to service connection for swelling in the legs is 
reported in pertinent part below.

A report of medical examination dated in October 1951, and 
completed in conjunction with the veteran's enlistment, shows 
that upon clinical evaluation, his lower extremities were 
normal.

A report of medical examination dated in October 1961 shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The associated report of medical 
history, also dated in October 1961 and completed by the 
veteran in conjunction with the examination, shows that he 
reported he did not have "trick" or locked knee, arthritis 
or rheumatism.

A report of medical examination dated in February 1962 shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The associated report of medical 
history, also dated in February 1962 and completed by the 
veteran in conjunction with the examination, shows that he 
reported he did not have swollen or painful joints, "trick" 
or locked knee, arthritis or rheumatism.

A chronological record of medical care dated in January 1964 
showed that the veteran reported slight ache in the left 
knee.  The impression was ligament strain, old, and possible 
bursitis.

A chronological record of medical care dated in March 1964 
showed that the veteran reported pain in both knees secondary 
to prolonged standing for the past three months.  The 
impression was patella bursitis.

A report of medical examination dated in June 1966 shows that 
upon clinical evaluation, the veteran's lower extremities 
were normal.  The associated report of medical history, also 
dated in June 1966 and completed by the veteran in 
conjunction with the examination, shows that he reported he 
did not have swollen or painful joints, "trick" or locked 
knee, arthritis or rheumatism.

A chronological record of medical care dated in March 1969 
showed that the veteran reported intermittent swelling of 
both knees, right greater than left, over the last several 
years.  The impression was effusion of the right knee of 
questionable etiology.

A chronological record of medical care dated in May 1970 
showed that the veteran reported a history of chronic 
recurrent effusion of both knees.  Examination of both knees 
was normal at the time and workup for arthritis was negative.  

A chronological record of medical care dated in November 1970 
showed that the veteran reported swelling in the left knee 
over the last two to three years.  The diagnosis was possible 
osteoarthritis versus bursitis.

A chronological record of medical care dated in October 1971 
showed an assessment of chronic effusion of the knees.  The 
veteran was placed on a temporary profile change.

A report of medical examination dated in March 1972, and 
conducted at retirement, showed that upon clinical 
evaluation, the veteran's lower extremities were normal.  


The examiner noted that the veteran had significant or 
interval history of swelling and pain in both knees on 
occasion.  He was said to be medically treated with no 
disease found.  The associated report of medical history, 
also dated in March 1972 and completed by the veteran in 
conjunction with the examination, showed that he reported he 
did have swollen or painful joints, but that he did not have 
"trick" or locked knee, arthritis or rheumatism.

Subsequent to separation from service, a VA medical 
examination report dated in October 1972 showed that the 
veteran indicated that for about the past six years he had 
recurrent swelling of both knees, the left knee sometimes a 
little worse than the right.  He reported that this would 
come and go without any apparent cause and would last about a 
week or so and then clear up.  

He indicated that during the past six months he had two such 
episodes, the last one about two months before.  He reported 
no current trouble with the knees and that no other joints 
had ever been affected.   There were no other complaints at 
the present time.  The diagnosis was history of recurrent 
swelling of both knees for the past six years, no disease 
found at present examination.

Entitlement to service connection for swelling of both legs 
was initially denied by the RO in November 1972.  It was 
noted that service medical records had shown intermittent 
swelling of both knees; however, service connection was 
denied as no disease was found on examination.  The veteran 
did not appeal this decision.

The evidence associated with the claims file subsequent to 
the November 1972 rating decision wherein the RO denied 
entitlement to service connection swelling of both legs is 
reported in pertinent part below.

Subsequent to the November 1972 rating decision of the RO, 
the veteran submitted evidence which included private medical 
records dated in June 1998 which show that he reported left 
leg pain after a fall a year earlier while working at Cheaha 
State Park, when he fell after stepping in a duct being put 
in a room under renovation.  

X-rays showed minor osteoarthritic changes in both knees, 
with no other significant findings.  He was diagnosed as 
having strain of tensor fascia lata. The remainder of the 
records were a chronological record of physical therapy, with 
no medical findings.

By rating action dated in February 1999, the RO determined 
that new and material evidence had not been submitted with 
which to reopen the veteran's claim of entitlement to service 
connection for a disability of the knees (previously claimed 
as swelling of the legs).  The RO relied on the fact that the 
new evidence showed treatment for an intercurrent injury 
which occurred more than twenty-five years following the 
veteran's military service.  

In June 1999, the veteran filed a timely notice of 
disagreement and in August 1999, he perfected a substantive 
appeal.

In August 1999, the veteran testified at a personal hearing 
before a hearing officer of the RO.  He reported that his 
left knee was the worse of the two.  He indicated that the 
problem with his knees first started with swelling in 1961, 
during his period of active service.  He indicated that he 
managed dining halls or clubs in the service and had to stay 
on his feet a lot.  When his legs would swell, he would go to 
the doctor and he was told to stay off his feet for a while.  

He would not go to the doctor every time he had the problem, 
but would just try to stay off of his feet as much as 
possible.  He was offered pain pills to ease the pain, but he 
did not take them.  He reported that after he retired from 
service, he went to work managing Alabama State Parks in the 
hotels and restaurants doing the same type work that he had 
done in the military, which he did for over twenty years.  He 
reported that he did not receive any treatment for his knees 
within the first year after discharge from service.  He 
indicated that he first went for treatment on his knees in 
the mid 1970's at Huntsville Hospital.  He was never told 
what was wrong with his knees, nor had he been told that he 
had arthritis of the knees.  

He did not remember an injury to the knees either before, 
during or after service.  He did not take any medication for 
his knees but would just stay off his feet.  He indicated 
that it is easier for him to do that now as he is retired and 
not working.  He noted that the swelling in the knees was not 
constant.  He stated that he would go to the VA Medical 
Center in Birmingham, Alabama, and try to get his treatment 
records from the 1970's.

Thereafter, in October 1999, the veteran submitted copies of 
outpatient treatment reports from the VA Medical Center in 
Birmingham, Alabama, for treatment of his knees from August 
1978 to September 1978.  The August 1978 records showed that 
the veteran was treated for left knee pain.  The veteran 
reported a ten to fifteen year history of left knee pain.  He 
described aches in knee joint which had increased within the 
last year, with a history of recurrent swelling and redness.  
He indicated that his knee was not swollen on that day, but 
that it was painful and swollen with occasional reverse 
instability.  

Physical examination revealed that the right knee moved much 
easier than the left.  There was no heat, redness, effusion 
or crepitus.  X-ray of the left knee showed minimal 
degenerative joint disease of the left knee, manifested by 
loss of articular cartilage medially.  The follow-up 
outpatient treatment record dated in September 1978 shows 
that X-rays revealed degenerative joint disease changes.  The 
veteran was told to continue with moderate activity, and that 
he might be a total knee replacement candidate in the future.

In August 2001, the veteran testified at a personal hearing 
over which the undersigned Board Member presided, sitting at 
the Montgomery, Alabama RO.  The veteran reported that he was 
treated in Birmingham because he was running a low-grade 
fever, and his doctor was a rheumatologist.  He stated that 
during the examination, the doctor told him that he had a lot 
of fluid in his left knee.

The veteran also stated that from the time he was in service, 
and it first started bothering him, both knees swelled, but 
the left had always been worse than the right.  He indicated 
that he was treated for his knees at Fort McClellan during 
the 1970's.  

He stated that the doctor at Fort McClellan examined him and 
explained to him that his knee looked like an old piece of 
china that was cracked and worn out.  He was told that if he 
lived to be an old man, he would probably have to have a knee 
replacement.

The veteran reiterated that he did not remember injuring his 
knees.  He stated that the doctor in Birmingham in the 
seventies told him they had run across a lot of people that 
had been in combat, in and out of foxholes, and said his 
knees looked kind of like some of those, but that he told him 
that he had not been in any combat or hurt his knees at that 
time.  

He indicated that as a marshal at clubs, he would have to 
stand in his boots for 10 hours at a time.  He noted that he 
worked long hours, especially when he was in Guam, running a 
transit mess for those flying B-52 missions, and he stayed 
open 24 hours a day.  He also indicated that when he was in 
Thailand, he ran an officer's club which was open 22 hours a 
day, and even thought he admitted he wasn't there 22 hours a 
day, he noted that it did seem like it.  He stated that as a 
result of long hours standing, his feet hurt and his knees 
hurt and swelled.

The veteran reported that he was currently retired, but prior 
to that, when he retired from the Air Force, he went to work 
for the State of Alabama state parks for about 22 years.  He 
indicated that his knee disability affected his work in that 
he just didn't move around as much as he should have.  On the 
job, he'd be in the office more when his legs would hurt, but 
that he did not lose any time.


Criteria

New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).






The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which will be discussed below, appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.


Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).



Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Analysis

Duty To Assist

As noted hereinabove, there has been a significant change in 
the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of the VCAA.  The amendments 
pertaining to new and material evidence, however, are only 
applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. Part 3).  

In the case at hand, the veteran's claim to reopen his 
previously denied claim of entitlement to service connection 
for a bilateral knee disorder was received in August 1998.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.



The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA medical 
center in Birmingham, Alabama.  Outpatient treatment records 
from that facility have been associated with the claims 
folder.  Additionally, service medical records and private 
medical records identified by the veteran have been 
associated with the record.  

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.


The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to provide oral testimony via a personal 
hearing at the RO and before the undersigned Board Member 
sitting at the RO, transcripts of which are on file.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand of the 
veteran's claim to the RO for adjudication under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Analysis

The RO initially denied the veteran's claim in November 1972, 
on the basis that the evidence of record had failed to 
demonstrate that a knee disability was found on current 
examination.  

Thereafter in February 1999, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disability as the evidence did not show that 
a current knee disability was related to service. 

The veteran seeks to reopen his claim of entitlement to 
service connection for a bilateral knee disability which the 
RO had denied.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. at 273.

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the recently received medical evidence 
is new and material evidence in that it contains evidence 
that was not previously of record, and that the evidence 
bears directly and substantially upon the specific matter 
under consideration that is so significant, that it must be 
considered in order to fairly decide the merits of the claim.  
The November 1972 denial by the RO was primarily based upon 
the fact that there was no evidence of a current bilateral 
knee disability.

The new evidence has shown the existence of symptoms 
associated with a current diagnosed bilateral knee 
disability.  The new evidence has included medical records 
from 1978 which show reported pain and swelling of the knees 
with an assessment of degenerative joint disease, and the 
veteran's testimony which asserts that the veteran has a long 
history of bilateral knee pain and swelling which was first 
manifested during his period of active service.  

The Board finds that this evidence is sufficient to reopen 
the claim as it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  

The Board is aware that the new evidence has not confirmed a 
causal relationship between a current bilateral knee 
disability and incidents of service.  However, the Board is 
satisfied that the newly received evidence satisfies the 
criteria as set forth in the in the Hodge case.

In Hodge, 155 F.3d at 1363, the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability is reopened.

For reasons which will be discussed below, the Board will 
remand this issue for further evidentiary development.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, the claim is reopened and the 
appeal is granted to that extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Having determined that the veteran's claim of entitlement to 
service connection for a bilateral knee disability is 
reopened, VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 1991).

The veteran is claiming that he sustained a right knee injury 
during his period of active service beginning approximately 
in 1961.  The service medical records have shown that the 
veteran did have treatment for occasional swelling and 
effusion of both knees.  

Post-service medical evidence has suggested that the veteran 
has degenerative joint disease of the knees and intermittent 
swelling of unknown etiology.  It is not clear whether the 
current symptomatology is etiologically related to the 
symptoms experienced during the veteran's periods of active 
service.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the issue pending a remand of the 
case to the RO for further development.

The Board again notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton, 12 Vet. App. at 477, withdrawn sub nom. 
Morton, 14 Vet. App. at 174, which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
knees.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103(a)(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001).

3.  The RO should arrange for a VA 
special orthopedic  examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
who has not previously examined him for 
the purpose of ascertaining whether any 
bilateral knee disability found on 
examination is causally related to the 
symptomatology experienced during his 
period of active service.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

It is respectfully requested that the 
examiner address the following medical 
issues:

(a) Does the veteran have a bilateral 
knee disorder(s), and if so, what is 
it/are they?

(b) And is so, is it at least as likely 
as not that any bilateral knee 
disability(ies) found on examination 
is/are related to service, and if pre-
existing service was/were aggravated by 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  




The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102. 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a bilateral knee 
disability on a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  


No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome f his claim for 
service connection for a bilateral knee disorder.  38 C.F.R. 
§ 3.655 (2001).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 



